Citation Nr: 9915787	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-19 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis, left wrist, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
December 1958.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered in May 1998 and July 
1998 by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  An increased rating was 
denied for arthritis of the left wrist in the May 1998 
decision, and an increased rating was denied for bilateral 
pes planus in the July 1998 decision.  The veteran appeals 
these decisions.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Bilateral pes planus is manifested by pain on 
manipulation and use, swelling on use, and characteristic 
callosities 

3.  Traumatic arthritis of the left wrist is shown by shown 
by pain and minor limitation of motion; ankylosis is not 
shown.



CONCLUSION OF LAW

1.  The criteria for an increased rating for pes planus, 
currently evaluated as 30 percent disabling, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (1998). 

2.  The criteria for an increased rating for traumatic 
arthritis of the left wrist currently evaluated as 10 percent 
disabling are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§  4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5214 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

I.  Entitlement to an Increased Rating for Pes Planus,
Currently Evaluated as 30% Disabling.

The veteran contends that his bilateral pes planus is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the record, 
and that an increased rating greater than 30 percent, as 
currently assigned, is not appropriate.
 
The veteran established service connection for pes planus, 
3rd degree, with characteristic callosities in a February 
1960 rating decision.  At that time, this disability was 
assigned a 30 percent disability rating effective January 19, 
1960.  A subsequent rating in June 1960 reduced the degree of 
the disability to 10 percent disabling based on clear and 
unmistakable error.  The rating was increased to 30 percent 
as of March 31, 1997 by means of a May 1998 rating decision 
with a temporary convalescent rating of 100 percent assigned 
from September 1997 to October 1997.   This 30 percent rating 
was continued by the July 1998 rating decision, which is the 
subject of this appeal.  

The severity of a disability is ascertained, for Department 
of Veterans Affairs (VA) rating purposes, by application of 
the criteria set forth in VA's Schedule of Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  Pes 
Planus, or flat feet, is evaluated for VA rating purposes 
pursuant to Diagnostic Code 5276 of the Schedule.  38 C.F.R. 
§ 4.71a (1998).  Under those criteria, a 30 percent rating 
contemplates severe bilateral flat feet, with objective 
evidence of a marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 
percent rating contemplates bilateral pronounced flat feet, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a (1998).

A June 1997 x-ray examination did not result in an impression 
of pes planus, although arthritis, hallux valgus and 
calcaneal spurring were diagnosed.

 A June 1998 VA examination found that the veteran had a very 
halting gait and walked with the aid of a cane.  He was 
unable to walk on his toes due to pain on extension of his 
feet.  Likewise, he was unable to walk on his heels.  He was 
unable to dorsiflex either foot more than 20 degrees upon 
either active or passive movement.  The veteran had a 
bunionectomy on the left foot in August 1997.  

At a videoconference hearing before the Board in February 
1999, the veteran stated that he had difficulty standing 
because of his flat feet.  He is a part time pastor and must 
stand for 20-25 minutes at a podium on Sunday mornings.  
During this time, he must hold on to the podium for support.  
He stated that he was prescribed insoles for his feet, but 
that they did not work and athletic shoes will give him 
better support.  He is able to drive an automobile, and, as 
mentioned above, uses a cane to walk.  

Extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation are not shown.  The evidence does not show that 
the veteran's condition is not improved by orthopedic shoes 
or appliances.  The veteran's flat feet are also not shown to 
be pronounced.  Therefore, the Board finds that the criteria 
for an increased rating to 50 percent are not met.

Accordingly, the Board finds that the criteria for an 
increased rating for bilateral pes planus are not met. 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5276 (1998).

II.  Entitlement to an Increased Rating for Arthritis of the 
Left Wrist,
Currently Evaluated as 10 Percent Disabling.

The severity of wrist disabilities, for VA rating purposes, 
is determined by application of the criteria set forth in 
38 C.F.R. § 4.71a of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule).  Under these criteria, 
the degree of disability for arthritis due to trauma is 
determined by application of the rating schedule used for 
degenerative arthritis. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5003, 5010. 
(1998).   The current rating of 10 percent contemplates x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  An increase evaluation will be 
appropriate upon establishment of x-ray evidence of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5003, 5010. (1998).

In a February 1999 Board videoconference hearing, the veteran 
complained of constant discomfort in his left wrist which was 
aggravated at times by sharp pain.  He reports that he was 
prescribed anti-inflammatory medicine which he had to 
discontinue taking as it upset his stomach.  His current 
medicine does not have the same relief from pain.  When asked 
of specific day to day problems, the veteran responded that 
there was no real limitation as to dressing and similar 
activities; however, he did need to use his right hand when 
picking up objects heavier than 10 pounds.    

Outpatient treatment records show that the veteran complained 
of wrist pain December 1996; however, no treatment or 
objective findings are shown.  Outpatient treatment records 
from September 1997 to March 1998 note a history of left 
wrist arthritis, but do not indicate treatment.  

A VA examination of September 1997 showed no selling or 
deformity of the left wrist.  The wrist was tender to 
palpation.  Range of motion was tested with dorsiflexion of 
20 degrees, palmar flexion of 35 degrees, radial deviation of 
10 degrees and ulnar deviation of 20 degrees.  Pain was noted 
throughout the range of motion examination.  Normal medial, 
ulnar, and radial nerve motor function was observed.  
Strength of grip was noted as 2 out of 5 while the right hand 
was 4 out of 5 in strength.  Normal sensation to light touch, 
pressure, pain, and proprioception was found.  X-rays 
revealed moderately severe posttraumatic osteoarthritis of 
the left wrist.  

A higher evaluation may be assigned if there is a diagnosis 
of ankylosis of the left wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (1998).   While the veteran has 
complained of wrist pain and stiffness, the claims folder 
contains makes no reference to any diagnosis of ankylosis in 
the veteran's left wrist, nor does the veteran claim that he 
has ankylosis of his left wrist.  As there is no definite 
finding or diagnosis of ankylosis, there is no need to 
evaluate his left wrist condition under diagnostic codes 
relevant to ankylosis.  

The Board accordingly must deny the veteran's claim for an 
increased rating of service connection for his left wrist 
disability.   

The Board notes that the record does not reflect any request 
by the veteran that the question of entitlement to a 
compensable evaluation for either bilateral pes planus or 
arthritis of the left wrist be referred to the RO for 
consideration by the appropriate VA officials as to whether 
an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1)(1998) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from either disorder.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).


ORDER

The criteria for an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling, are not 
met.  The criteria for an increased rating for arthritis of 
the left wrist are also not met.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

